Grice, Justice,
dissenting. The majority holding is based upon a misconception with reference to the rule of common source of title. It takes the position that- the common grantor involved here was J. N. Barron, not Mrs. Z. V. (Barron) Manning, and then it makes decisive rulings on that incorrect premise.
However, the record shows that both the plaintiff and the defendants claimed under Mrs. Manning as their common grantor, and not under J. N. Barron.
Their own pleadings make that abundantly clear.
In this connection the plaintiff’s complaint, paragraph 5, alleged in material part that "Plaintiff and defendants herein named claim title to said land under a common grantor, Z. V. Manning, the defendant Lewis W. Williams, having obtained a life estate, for and during the life of Z. V. Manning, by warranty deed from Z. V. Manning . . . and the defendant, Charles B. Camp, being a successor in title to Lewis W. Williams in that portion of land lot . . .” (Emphasis supplied.)
To that allegation the defendants’ answers are quite significant. Those of the defendants Williams and Camp, paragraph 4 of Third Defense, alleged as follows: "Answering paragraph 5 of plaintiff’s complaint, [named defendant] denies that he obtained a life estate and admits the remaining allegations of said paragraph.” (Emphasis supplied.) The answer of the defendant Johnston, paragraph 4 of Third Defense, alleged as follows: "Answering paragraph 5 of plaintiff’s complaint, defendant J. C. Johnston denies that the defendants obtained only a life estate.” By not re*65sponding further he admitted the remaining allegations of said paragraph.
The majority contends the defendants’ denial in their answer that they owned merely a life estate in the property in question is sufficient to show that the parties were not claiming Mrs. Manning as their common grantor. But in Brinkley v. Bell, 126 Ga. 480, 482 (55 SE 187), which is cited as authority for this opinion, the court stated in reply to such a contention: “If it appears either from the plaintiff’s petition or from the defendant’s answer that each party claims under a common source, this of course is sufficient to make the [common grantor] rule applicable to the case.” See also Florida Yellow Pine Co. v. Flint River Naval Stores Co., 140 Ga. 321, 322 (78 SE 900).
Furthermore, the record shows that the parties relied upon certain undisputed facts which constitute Mrs. Manning as their common grantor.
The plaintiff based her claim upon: (1) a 1918 deed from Mrs. Manning to W. H. Barron, reserving a life estate; (2) a 1954 deed from W. H. Barron to the plaintiff, recognizing the life estate of Mrs. Manning, and also reserving a life estate to himself; (3) the 1954 death of W. H. Barron; and (4) the 1966 death of Mrs. Manning. Each of the deeds was duly recorded.
The defendant Williams based his claim upon a subsequent 1945 warranty deed from Mrs. Manning to him which he claimed was without notice of the 1918 deed from her to W. H. Barron. The defendants Camp and Johnston relied upon later conveyances originating from the defendant Williams to their respective portions of the tract in question. All such deeds were properly recorded.
The defendant also relied upon title by prescription.
Since both sides claim under Mrs. Manning as their common source of title, the common grantor rule applies. As to this, Code § 33-101 provides ". . . where both parties claim under a common grantor, it is not necessary to show title back of such grantor.” Moreover, "The reason on which this principle rests is that a defendant by claiming under plaintiff’s grantor admits title in such grantor.” Mentone Hotel &c. Co. v. Taylor, 161 Ga. 237, 243 (130 SE 527). See also Smith v. Federal Land Bank, 181 Ga. 1, 3 (181 *66SE 149); 44 AmJur 39, Quieting Title, §49, including 1970 pocket part, p. 5; 74 CJS 113, Quieting Title, §75 b (2); 74 CJS 44, Quieting Title, § 19.
The rule was clearly stated in Greenfield v. McIntyre, 112 Ga. 691, 697 (38 SE 44), that "As long as the defendant claims exclusively under the common grantor, he can not show an outstanding title in a third person, for he is estopped to deny the title of him under whom he claims.”
Under the foregoing it becomes apparent that in cases such as the instant one, where both sides derive their claims to title from a common source, it matters not that the common grantor, Mrs. Manning, did not actually have the title.
Furthermore, the plaintiff here is not claiming the fee simple title. Her prayers are for injunctive relief, ejectment, damages and general relief.
In such contests this court has consistently held that ". . . the relative strength of the title derived from a common grantor should always determine the result . . .” Felder v. Roberts, 160 Ga. 799 (1a) (129 SE 99). And in Wallace v. Jones, 93 Ga. 419 (1) (21 SE 89), the court stated that it was not error to make ". . . the comparative strength of the plaintiffs’ title and the defendant’s title the ultimate test of whether there should be a recovery or not.” See also Sinclair v. Friedlander, 197 Ga. 797 (30 SE2d 398).
In Moore & Co. v. Daugherty, Allen & Co., 146 Ga. 176 (91 SE 14), this court held that "Where the plaintiff and the defendant claim title . . . from a common source, and the plaintiff’s deed is the older, it is not necessary for the plaintiff to show title in the common propositus. If the older deed is not attacked, it will prevail over the younger deed.” Headnote 1. The opinion repeated this and added, ”As between the plaintiffs and the defendants, the plaintiffs are vested with superior title which would authorize a recovery for the alleged trespass.” P. 178. (Emphasis supplied.) In my view, that case should control this one.
The excellent treatise referred to in the majority opinion, "Powell on Actions for Land,” Revised edition, by Powell and Mitchell, §§ 361 and 362, pp. 423-427, covers the situation with which we are now dealing. We quote from pages 423 through 426.
"Until the contrary appears, it will be assumed by the court, in *67a case respecting title to land, that the true title is to be involved, and that the maxim that the plaintiff recovers on the strength of his title and not on the weakness of the defendant’s title, is to be fully applicable; but so soon as it is disclosed that there is a person from whom both the plaintiff and the defendant claim to have derived title the scope of the investigation narrows. It then becomes a contest in which the strength of the plaintiff’s right as related to the true title is no longer necessarily involved; he thereupon relies upon the strength of his asserted rights relatively to the claims of title thus commonly originating, as between him and the defendant, in that person from whom both derive their claims — the common propositus, or common grantor, as he is called.
"If it appears that the plaintiff and the defendant both claim under a common grantor, or propositus, that common grantor or propositus will, for the purposes of the case, be treated as a true and original source of title; and the plaintiff may recover by showing legal title and right of entry as derived from that source. . .
"Where the same grantor has executed two deeds to the same land, and these in turn become links in rival chains, a plain case of common grantor is involved, and (except so far as the registration laws operate to change the result) the claimant holding under the older of the two deeds from the common grantor will ordinarily be considered as holding the legal title.”
What is so ably said above is applicable to this case. Mrs. Manning was certainly a common grantor and the common source of title here, as both sides claim under her.
In summation, we have the situation which follows. Although in 1945 the defendant Williams paid for and received a warranty deed from Mrs. Manning to the property in question, he now disputes her title. He contends that in 1917 she acquired only a life estate under the will of J. N. Barron, and that therefore in 1918 she could convey only a life estate to W. H. Barron, the predecessor in title of the plaintiff. Under the above rule this position is clearly untenable. Williams and those claiming under him are es-topped from maintaining it.
The decision to which the majority refers, Leverett v. Tift, 6 Ga. App. 90 (3) (64 SE 317) is not applicable here. There the common *68grantor relied upon had long before sold the land, thereby creating an outstanding title in a third person. In the instant case Mrs. Manning, the common grantor relied upon, had not disposed of the property before executing the two deeds under which the two parties claimed.
The majority opinion seeks to inject the remaindermen under J. N. Barron’s will into the disposition of this case. It argues that the true common grantor here is J. N. Barron, thereby including not only the plaintiff and the defendants, but also the remainder-men. But the remaindermen have no place here. They are not parties to this suit and no ruling made here could possibly affect their rights. They may assert whatever rights they may have in any action they may choose to instigate.
The mere fact that J. N. Barron was a common grantor in a common source of title situation that also includes the remainder-men does not preclude Mrs. Manning from being a common grantor as to the plaintiff and defendants in this case. A progressive search of any chain of title discloses more and more common grantors. Here it is significant that the parties claim under Mrs. Manning as their common grantor.
In my view the plaintiff, under the common source of title rule, had sufficient title to prevail. I refrain from dealing with whether she maintained her title in view of subsequent events, including the defendants’ claim of title by prescription, since the majority did not treat such questions.
For the reasons given above, I would reverse the judgment.
I am authorized to state that Presiding Justice Mobley and Justice Undercofler join me in this dissent.